SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (mark one) ýQUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2007 or ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-51876 MUTUAL FEDERAL BANCORP, INC. (Exact name of small business issuer specified in its charter) Federal (State or other jurisdiction of incorporation or organization) 33-1135091 (I.R.S. Employer Identification Number) 2212 West Cermak Road Chicago, Illinois 60608 (Address of principal executive offices) (773) 847-7747 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changes since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ý No ¨ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding as of November1, 2007 Common Stock, $0.01 par value 3,606,179 Transitional Small Business Disclosure Format (check one):Yes ¨ No ý Table of Contents MUTUAL FEDERAL BANCORP, INC. FORM 10-QSB For the quarterly period ended September 30, 2007 TABLE OF CONTENTS Page PART I. – FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Consolidated Statements of Financial Condition as of September 30, 2007 (unaudited) and December31, 2006 2 Consolidated Statements of Income and Comprehensive Income (unaudited) for the three months and the nine months ended September30, 2007 and 2006 3 Consolidated Statements of Stockholders’ Equity (unaudited) for the nine months ended September30, 2007 and 2006 4 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2007 and 2006 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Controls and Procedures 25 PARTII.
